In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Elkins, J.), dated March 1, 1996, which, upon a fact-finding order of the same court, dated January 25, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal mischief in the fourth degree and unauthorized use of a vehicle in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. This appeal brings up for review the fact-finding order dated January 25, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We reject the appellant’s contention that the evidence does not prove his guilt beyond a reasonable doubt (see, Family Ct Act § 342.2 [2]). Viewing the evidence in the light most favorable to the petitioner (cf., People v Contes, 60 NY2d 620), we find that it is legally sufficient to prove beyond a reasonable doubt that the appellant was a lookout for, and therefore acted as an accomplice of, individuals who were tampering with a parked vehicle (cf., People v Roldan, 211 AD2d 366, affd 88 NY2d 826; Matter of Carmelo N., 228 AD2d 682; People v Wooten, 214 AD2d 596). Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt is not against the weight of the evidence (cf., CPL 470.15 [5]). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.